Judgment, Supreme Court,-New York County, entered on October 17, 1972, dismissing the petition in an article 78 proceeding, seeking a review and annulment of respondents’ determination denying petitioner’s application for a pistol license, unanimously reversed, on the law, and the petition granted to the extent of annulling the determination of respondent Commissioner and remitting the matter to the Police Commissioner for reconsideration, without costs and without disbursements. We are unable to ascertain any valid basis for a denial of the sought for pistol permit on the ground of “ Insufficient Need ”. Particularly in view -of the record which indicates that petitioner has been a licensed private investigator for twenty years, has an unblemished record, and the permit is now allegedly needed for his continued employment. Although the record seems to indicate the real reason for the rejection was a conclusion on the part of the inspector that the petitioner was “ immature ” and “ untrustworthy ”, we are unable to find evidentiary support for such a subjective determination. Finding that this sparse record lacks substantial evidence for the conclusion reached, we remand for further supportive evidence, if any, rather than direct the granting of a license forthwith, mindful of the serious consequences which may flow from a grant of -the privileged permit to carry a pistol. (See Matter of Barton Trucking Corp. v. O’Connell, 7 N Y 2d 299, 308-309.) Concur— Stevens, P. J., McGivern, Markewich, Murphy and Tilzer, JJ.